DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onyestak et al.
Onyestyak et al disclose a process wherein ethanol and acetone are condensed using a catalyst comprising Pd on carbon, or palladium on a hydrotalcite (Mg-Al mixed oxides) to form 2-pentanone and 4-heptanone.  Incidentally, butanol is formed from ethanol self-condensation, and takes part in a further cross-condensation with acetone to form 2-heptanone, 4-nonanone, and 6-undecanone.  The ketones formed may be nd column, to page 4518).  The ketones and alcohols may be hydrotreated using a NiMo/alumina catalyst to produce the corresponding paraffins, e.g. pentane, heptane, etc. This process anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onyestyak et al.
The instant claims further limit the method of the present invention to hydrogen gas generated in situ through formation of acetone being used in the hydrogenation step; the upgrading including dimerization using a catalyst consisting of MgO-Al2O3 and 0.01% to 1% Pd-MgO-Al2O3, and the upgrading including trimerization of smaller ketones of the same catalyst previously mentioned.
The reference does not expressly teach these limitations; however, it is clear from Onyestyak et al that each cross-condensation product may further react with acetone to produce a higher ketone, or they can react with themselves (self-condensation) followed by reaction with acetone.  
The reference doesn’t expressly mention a catalyst comprising MgO-Al2O3 in the amounts recited in the claims, however, the reference teaches the use of a hydrotalcite support.  Hydrotalcites contain varying amounts of MgO and Al2O3 and therefore, the instant claims read in a catalyst comprising palladium and a hydrotalcite support as taught by the reference.

Claims 4-7, 11, 13, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649. The examiner can normally be reached M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622